SCHEB, Acting Chief Judge.
The defendant challenges the revocation of his probation, claiming that there was insufficient evidence to establish a violation. We find his arguments unpersuasive. The written order of revocation fails, however, to indicate the grounds of Segarra’s probation violation although at the sentencing hearing the trial court made such a statement. Therefore, we affirm the revocation of the defendant’s probation but remand for the trial court to enter a proper written order corresponding with its oral pronouncement. Brown v. State, 429 So.2d 821 (Fla. 2d DCA 1983).
HALL and THREADGILL, JJ., concur.